Me. Justice del Toro
delivered the opinion of the court.
This is an appeal from a judgment of the District Court, of Ponce convicting the appellant, Ramón Ahino Camacho,, of aggravated assault and battery and sentencing him to pay a fine of $60 or in default of its payment to he imprisoned, for 60 days.
Besides the information, the defendant’s plea, the judgment and the notice of appeal, the transcript of the record contains a hill of exceptions and a statement of the case. The bill of exceptions shows only that after the examination of the evidence for the prosecution the defendant made a. motion for “nonsuit,” which motion was overruled by the •court and the accused excepted to the ruling. The statement of the case shows all the evidence introduced both by the prosecution and by the defense.
We have examined the evidence, and from that introduced by the prosecution it appears that in Ponce on the night of November 5, 1913, the accused, an adult male, wilfully, illegally and maliciously assaulted and struck a woman with a Club, inflicting various bruises. The evidence for the defense tends to show that the incident was due solely to the provocation which the accused received from the woman and that he did not inflict any wound upon her.
In the first place, we will say that the evidence for the prosecution was sufficient to prove the commission of the '.crime charged in the information and that, therefore, the district court did not err in overruling the motion for “non-suit” referred to in the bill of exceptions. In the second *268place, we will say that an examination of all the evidence introduced by both parties shows that it was contradictory, and as the conflict was decided, by the trial court against the accused and it is not shown that the court was influenced by passion, prejudice, or partiality, or that it committed any manifest error, we must accept its finding as just and proper in this case.
The judgment appealed from should be affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey, and Hutchison concurred.